Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartman 10,570,632.    Hartman discloses, Fig. 2 for example, a Concrete Form Brace comprising:
a.    two opposing attachment members 11/30/32, which attach to concrete form elements;
b.    a spanning element 70, which connects said opposing attachment members;
c.    a plurality of reinforcing struts 10, 12, which connect said opposing attachment members said spanning element;
d.    where said plurality of reinforcing struts are further comprised of a plurality of rebar securing mechanisms 20 26.

2.   Said rebar securing mechanisms are comprised of a concave “U” shaped saddle, (20 and 26 can be seen as U-shaped).
3.   Said rebar securing mechanisms are sized to accept an outside diameter of rebar, (20 and 26 can be seen as accepting an outside diameter of rebar).

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rice 2006/0059846.    Rice discloses, Figs. 6 and 13 for example, a Concrete Form Brace comprising, (see annotated Fig. 13 of Rice):
a.    two opposing attachment members, (the portions on either side of the brace attached to the forms 16, 16), which attach to concrete form elements;
b.    a spanning element, (central horizontal portion of the form brace), which connects said opposing attachment members;
c.    a plurality of reinforcing struts, (the diagonal portions on either side which have 24), which connect said opposing attachment members said spanning element;
d.    where said plurality of reinforcing struts are further comprised of a plurality of rebar securing mechanisms 24, 24.
2.   Said rebar securing mechanisms are comprised of a concave “U” shaped saddle, (the rebar securing mechanisms of Rice can be seen as U-shaped).
3.   Said rebar securing mechanisms are sized to accept an outside diameter of rebar, (the rebar securing mechanisms of Rice can be seen as accepting an outside diameter of rebar).
5.    The Rice brace comprises a center rebar securing mechanism, (can be seen holding phantom rebar), and a lateral rebar securing mechanism, (lower U-shaped holders on either side of the center rebar holder).
6.   Said center rebar securing mechanism can be seen as elevated compared to said lateral rebar securing mechanism.
7.   A vertical spacing between said center rebar securing mechanism and said lateral rebar securing mechanism is equivalent to an outside diameter of rebar. One of ordinary skill in the art can see that the distance between the center rebar securing mechanism, (that mechanism holding phantom rebar), and either of the lateral rebar securing mechanisms, (lower U-shaped holders on either side of the center rebar holder) is or certainly can be equivalent to an outside diameter of rebar particularly depending upon the size of rebar used. However, Rice shows a phantom rebar which size appears equal to the distance between said center rebar securing mechanism and said lateral rebar securing mechanisms.
8.    With Rice serving to read upon the language of claim 16 Rice serves to read upon the language of claim 17 which recites: a foot portion of vertical “L” rebar hooks under a center horizontal span of rebar, which has been secured in said center rebar securing mechanism, and a distal end of said foot portion rests on a lateral horizontal span of rebar, which has been secured in said lateral rebar securing mechanism. Rice can and may perform the assembly desired by claim 8. Rice serves to read upon the language of claim 8 with claim 8 directed to a form brace per se, (i.e., not positively claiming any rebar).
9. Said foot portion of vertical “L” rebar is secured to said horizontal spans of rebar by any securing means. Rice can and may perform the assembly desired by claim 8. Rice serves to read upon the language of claim 8 with claim 8 directed to a form brace per se, (i.e., not positively claiming any rebar).
10. A vertically extending portion of said vertical “L” rebar is maintained in a plumb vertical position once secured to said horizontal spans of rebar. Rice can and may perform the assembly desired by claim 8. Rice serves to read upon the language of claim 8 with claim 8 directed to a form brace per se, (i.e., not positively claiming any rebar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice 2006/0059846 in view of Amend 6,536,172.   Amend discloses, Fig. 5 for example, application and utilization of opposing rebar securing clasps 48 of rebar securing mechanisms 42. Therefore, to have provided the rebar securing mechanisms of Rice with opposing rebar securing clasps thus, providing a secure engagement with any rebar inserted therein, would have been obvious to one having ordinary skill in the art as taught by Amend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                              /MICHAEL SAFAVI/                                                                              Primary Examiner, Art Unit 3631                                                                                                                          MS
August 24, 2022

Annotated Fig. 13 of Rice:



    PNG
    media_image1.png
    525
    810
    media_image1.png
    Greyscale